COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-335-CV
 
 
GARY RAUCH                                                                     APPELLANT
 
                                                   V.
 
KAROLYN MARIE RAUCH                                                        APPELLEE
 
                                              ------------
 
              FROM
THE 271ST DISTRICT COURT OF WISE COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
Gary Rauch is attempting to
appeal from the trial court=s Final Decree of Divorce.  The
trial court signed the final decree on October 10, 2006, and no party filed a
post-judgment motion.  Therefore, Rauch=s notice of appeal was due November 9, 2006, but was not filed until
September 28, 2007.[2]




On October 1, 2007, we
notified appellant by letter of our concern that his appeal was subject to
dismissal unless he filed a response showing grounds for continuing the
appeal.  Although appellant has filed a
response, it does not state grounds for continuing the appeal.  Appellant urges us to grant him an
out-of-time appeal; however, we may not alter the time for perfecting an appeal
in a civil case.[3]  Accordingly, we dismiss the appeal for want
of jurisdiction.[4]
 
PER CURIAM
PANEL D: 
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
DELIVERED: 
November 15, 2007                                   
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 26.1(a).


[3]See Tex. R. App. P. 2.


[4]Butts
v. Capitol City Nursing Home, Inc., 705 S.W.2d 696, 697 (Tex.
1986); Weik v. Second Baptist Church of Houston, 988 S.W.2d 437, 439
(Tex. App.CHouston
[1st Dist.] 1999, pet. denied).